                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT



                                                :
RACHEL MARIE PINEDA,                            :
    Plaintiff,                                  :          CASE NO. 3:18-cv-325 (MPS)
                                                :
        v.                                      :
                                                :
ESPN, INC. et al.,                              :
      Defendants.                               :
                                                :
_____________________________________________________________________________

                                   INITIAL REVIEW ORDER

       Plaintiff Rachel Marie Pineda (“Pineda”), a resident of Terryville, Connecticut, brings

this pro se action alleging that her employer, defendant ESPN, Inc. (“ESPN”), discriminated

against her on the basis of multiple protected characteristics and retaliated against her for

exercising her rights under the FMLA. Pineda sues ESPN and ESPN’s purported owners, The

Walt Disney Company (“Disney”) and Hearst Communications, Inc. (“Hearst”). Pineda asserts

causes of actions under (1) Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e to

2000e-17; (2) 42 U.S.C. § 1981; (3) the Rehabilitation Act of 1973, 29 U.S.C. §§ 701 to 796; (4)

the Americans with Disabilities Act of 1990 (“ADA”), 42 U.S.C. §§ 12101 to 12213; and (5) the

Family and Medical Leave Act of 1993 (“FMLA”), 29 U.S.C. §§ 2601 to 2654.

       Under 28 U.S.C. § 1915(e)(2)(B)(ii), the Court must evaluate plaintiff’s complaint and

dismiss the case if it “fails to state a claim on which relief may be granted.” The Court will not

accept as true conclusory allegations and may allow the case to proceed only if the complaint

pleads “enough facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v.
Twombly, 550 U.S. 544, 570 (2007); Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Nevertheless,

it is well established that “[p]ro se complaints must be construed liberally and interpreted to raise

the strongest arguments that they suggest.” Sykes v. Bank of Am., 723 F.3d 399, 403 (2d Cir.

2013) (citation and internal quotation marks omitted). At this stage, “a court may consider only

the complaint, any written instrument attached to the complaint as an exhibit, any statements or

documents incorporated in it by reference, and any document upon which the complaint heavily

relies.” In re Thelen LLP, 736 F.3d 213, 219 (2d Cir. 2013) (citation omitted).

          I.      Title VII Claims

       In Pineda’s first cause of action under Title VII, 42 U.S.C. §§ 2000e to 2000e-17, Pineda

claims that she was discriminated against on the basis of multiple protected classes, specifically:

her race (white Hispanic); color (brown); religion (Catholic); sex (female); and national origin

(Mexican/Spanish/Native American/Tejas). (ECF No. 2 at 3.) Under Title VII, “a plaintiff must

plausibly allege that (1) the employer took adverse action against [her] and (2) his race, color,

religion, sex, or national origin was a motivating factor in the employment decision.” Vega v.

Hempstead Union Free Sch. Dist., 801 F.3d 72, 86 (2d Cir. 2015).

       For the first element, “[a] plaintiff sustains an adverse employment action if he or she

endures a materially adverse change in the terms and conditions of employment.” Id. at 85

(citation omitted). “Examples of materially adverse changes include termination of employment,

a demotion evidenced by a decrease in wage or salary, a less distinguished title, a material loss of

benefits, significantly diminished material responsibilities, or other indices unique to a particular

situation.” Id.

       For the second element, “a plaintiff must allege that the employer took adverse action


                                                 2
against her at least in part for a discriminatory reason.” Id. at 87. “[S]he may do so by alleging

facts that directly show discrimination or facts that indirectly show discrimination by giving rise

to a plausible inference of discrimination.” Id. “[I]n making the plausibility determination, the

court is to draw on its judicial experience and common sense.” Id. (quotation marks omitted).

The Second Circuit “generally looks to four factors to determine whether a remark made in the

workplace is probative of discriminatory motive: (1) who made the remark (i.e., a decision-

maker, a supervisor, or a low-level co-worker); (2) when the remark was made in relation to the

employment decision at issue; (3) the content of the remark (i.e., whether a reasonable juror

could view the remark as discriminatory); and (4) the context in which the remark was made

(i.e., whether it was related to the decision-making process).” Shaw v. McDonald, 715 F. App’x

60, 61 (2d Cir. 2018) (citation omitted).

       When her complaint is construed liberally, Pineda alleges a claim for Title VII

employment discrimination on the basis of her race, color, and national origin. Pineda alleges an

adverse employment action, specifically that she was terminated from ESPN on April 11, 2016

for purportedly not successfully completing an ESPN “performance improvement program” (the

“PIP”). (ECF No. 2 at 8; see id. at 16, ¶ 19.)1 Pineda’s charge relies on “actions or remarks




       1
         Pineda’s charge appears to have been filed with the Connecticut Commission on Human
Rights and Opportunities (“CHRO”) on September 7, 2016. (See ECF No. 2 at 12.)
Accordingly, the only other action by ESPN she alleges that does not appear to be time-barred is
her placement on the PIP in November 2015. (ECF No. 2 at 15, ¶ 12) See Richardson v.
Hartford Pub. Library, 404 F. App’x 516, 518 (2d Cir. 2010) (holding that 300-day statute of
limitation applies to charges initially filed with CHRO).) However, Pineda does not allege
sufficient facts about the PIP to show that her placement constituted a “materially adverse
change in the terms and conditions of [her] employment,” or otherwise allege facts in connection
with her placement giving rise to a plausible inference of discrimination on the basis of a
protected class under Title VII.
                                                   3
made by decisionmakers that could be viewed as reflecting a discriminatory animus.” Chertkova

v. Connecticut Gen. Life Ins. Co., 92 F.3d 81, 91 (2d Cir. 1996). At least one such remark

appears to state a claim under Title VII. The affidavit attached to Pineda’s complaint states that

her manager, Valerie Gordon, told Pineda to “go to Deportes” (ESPN’s Spanish-language

speaking network) with her story ideas involving the Hispanic community, which Pineda had

pitched as part of her tenure on the PIP. (ECF No. 2 at 15–16, ¶ 15.) This statement meets all

four factors described in Shaw, as it was made by Pineda’s direct supervisor, was made during

the probationary PIP period before her termination, could be read to suggest hostility to Hispanic

employees by suggesting they work for Spanish-speaking networks, and was directly connected

to Pineda’s performance during her probationary period. Accordingly, because this statement

gives rise to an inference of discriminatory intent, Pineda’s claim of discrimination due to her

race, color and national origin may proceed at this time. See Vill. of Freeport v. Barrella, 814

F.3d 594, 607 (2d Cir. 2016) (holding that discrimination based on Hispanic ethnicity constituted

race discrimination under Title VII, but “may also be cognizable under the rubric of national-

origin discrimination, depending on the particular facts of each case”).

       Pineda does not state a Title VII claim for employment discrimination on the basis of sex.

Pineda alleges several comments made about her status as a new mother. See 42 U.S.C. § 2000e

(defining the terms “because of sex” or “on the basis of sex” to include “because of or on the

basis of pregnancy, childbirth, or related medical conditions; and women affected by pregnancy,

childbirth, or related medical conditions shall be treated the same for all employment-related

purposes.”). However, the complaint does not allege when those statements were made, and

some of these allegations do not even identify the speaker. (ECF No. 2 at 9 (allegation that a


                                                 4
supervisor told Pineda she “lacked a sense of urgency” towards one of her projects when Pineda

complained about being electroshocked after being forced to use a breast pump in a nearby

bathroom); ECF No. 2 at 10 (unidentified colleagues told Pineda she had “Mom Brain”); ECF 2

at 8 (an identified individual in Human Resources had told Pineda at unspecified time that

“breastfeeding mothers . . . need to be watched” or else it “can’t be known what [they] are

actually doing.”).) More importantly, Pineda does not plausibly allege that these statements were

in any way connected to her termination in April 2016. Accordingly, even construing Pineda’s

pro se complaint liberally, Pineda’s claim for employment discrimination on the basis of sex

fails. However, Pineda may within 30 days file an amended complaint that attempts to replead

this claim to rectify the above defects.

       Pineda also does not state a claim for Title VII employment discrimination on the basis of

her religion, as her only allegation concerning her Catholic beliefs is that she was “physically

shunned on campus by individuals involved with Freemasonry and/or Scientology.” (ECF No. 2

at 9.) This allegation is conclusory and thus inadequate to give rise to a plausible inference of

discrimination.

         II.   Section 1981 Claim

       Pineda’s second cause of action alleges a violation of 42 U.S.C. § 1981 for intentional

employment discrimination on the basis of race. “Most of the core substantive standards that

apply to claims of discriminatory conduct in violation of Title VII are also applicable to claims

of discrimination in employment in violation of § 1981 . . . .” Patterson v. Cty. of Oneida, N.Y.,

375 F.3d 206, 224 (2d Cir. 2004). However, unlike Title VII, “a plaintiff pursuing a claimed

violation of § 1981 . . . must show that the discrimination was intentional.” Id. at 226. I find


                                                5
the same comment supporting an inference of discriminatory intent with respect to Pineda’s Title

VII claims supports an inference of intentional discrimination under 42 U.S.C. § 1981. See

Raymond v. City of New York, 317 F. Supp. 3d 746, 764 (S.D.N.Y. 2018) (applying same four-

part test to determine whether a comment evidences an intent to discriminate under § 1981); see

Annuity, Welfare & Apprenticeship Skill Improvement & Safety Funds of the Int'l Union of

Operating Engineers Local 15, 15a, 15c & 15d, AFL-CIO v. Tightseal Constr. Inc., No. 17 CIV.

3670 (KPF), 2018 WL 3910827, at *7 (S.D.N.Y. Aug. 14, 2018) (noting that statements of bias

by decision-maker responsible for adverse action sufficiently alleges a causal connection

between race and the adverse action). Accordingly, Pineda’s Section 1981 claim may proceed.

       III.   Rehabilitation Act/ADA Claims

       I analyze Pineda’s third and fourth claims under the Rehabilitation Act and ADA in

tandem because they impose largely identical requirements. Rodriguez v. City of New York, 197

F.3d 611, 618 (2d Cir. 1999) (“Because Section 504 of the Rehabilitation Act and the ADA

impose identical requirements, we consider these claims in tandem.”).

       Pineda attempts to state claims for both employment discrimination and failure to

accommodate. To establish a prima facie case of employment discrimination under the ADA, a

plaintiff must show that: “(1) his employer is subject to the ADA; (2) he was disabled within the

meaning of the ADA; (3) he was otherwise qualified to perform the essential functions of his job,

with or without reasonable accommodation; and (4) he suffered adverse employment action

because of his disability.” McMillan v. City of New York, 711 F.3d 120, 125 (2d Cir. 2013). In

addition, “[a] plaintiff states a prima facie failure to accommodate claim by demonstrating that

(1) plaintiff is a person with a disability under the meaning of the ADA; (2) an employer covered


                                               6
by the statute had notice of his disability; (3) with reasonable accommodation, plaintiff could

perform the essential functions of the job at issue; and (4) the employer has refused to make such

accommodations.” Id. at 125–26 (emphasis added).

       Pineda does not state a claim for employment discrimination or accommodation under the

ADA or Rehabilitation Act, as she does not adequately allege that she suffers from a qualifying

disability. The ADA defines “disability” with respect to an individual as “(A) a physical or

mental impairment that substantially limits one or more major life activities of such individual;

(B) a record of such an impairment; or (C) being regarded as having such an impairment.” 42

U.S.C. § 12102(A)(1); 29 U.S.C. § 705(20)(B) (adopting ADA definition of disability in

Rehabilitation Act). At the motion to dismiss stage, plaintiff must allege that she suffers “from a

physical or mental impairment, which ‘substantially limit[s]’ an activity that ‘constitutes a major

life activity under the ADA.’” Telemaque v. Marriott Int’l, Inc., No. 14 CIV. 6336 (ER), 2016

WL 406384, at *6 (S.D.N.Y. Feb. 2, 2016). Pineda alleges that she has “rape-related PTSD,”

which is a mental impairment. However, Pineda does not allege anywhere in her complaint or

CHRO charge that her PTSD “substantially limits” her in any major life activity, such as

“working.” See 42 U.S.C. § 12102(2)(A) (defining major life activities to include “working”).

Although Pineda obliquely references “PTSD symptoms” and that certain actions by ESPN

“trigger[ed]” her PTSD, she does not specify what symptoms she experienced and how those

symptoms impacted her ability to perform her job as an Associate Producer. (ECF No. 2 at 8, 15

¶ 10) See Cain v. Mandl Coll. of Allied Health, Mandl Coll., Inc., No. 14 CIV. 1729 (ER), 2016

WL 5799407, at *7 (S.D.N.Y. Sept. 30, 2016) (dismissing pro se complaint that contained “no

allegations as to how Plaintiff's PTSD ‘substantially limits’ one or more of her ‘major life


                                                7
activities.’”). Moreover, “[Pineda] does not provide any factual support detailing the frequency,

duration, or severity of any limitations on a life activity caused by her PTSD.” Cain v. Mandl

Coll. of Allied Health, No. 14 CIV. 1729 (ER), 2017 WL 2709743, at *4 (S.D.N.Y. June 22,

2017), appeal dismissed sub nom. Cain v. Weiner, No. 17-2153, 2017 WL 6880083 (2d Cir.

Nov. 8, 2017).

       Because Pineda has not alleged a qualifying disability, she also has not alleged that she

has a “record of” a qualifying disability. 42 U.S.C. § 12102(A)(1); Kelly v. New York State

Office of Mental Health, 200 F. Supp. 3d 378, 395 (E.D.N.Y. 2016) (holding plaintiff’s “failure

to plausibly allege a substantial limitation to a major life activity . . . precludes her from asserting

that she has a record of disability”). Nor does Pineda adequately allege that ESPN perceived her

as having a disability, as Pineda herself alleges that ESPN required her to take only a short-term

medical leave when she disclosed her PTSD, after which she returned to work. (ECF No. 2 at 8,

15, ¶¶ 13–14.) See Kelly, 200 F. Supp. 3d at 395 (holding that plaintiff had not adequately

pleaded that she was regarded as having a disability where, based on the pleadings, defendant

appears to have perceived that plaintiff had only a transitory impairment).

       Accordingly, because Pineda fails to allege how her PTSD substantially limited a major

life activity, she does not allege a qualifying disability under the ADA or Rehabilitation Act.

Her third and fourth counts are DISMISSED without prejudice, but the Court will permit

plaintiff to file an amended complaint within 30 days that repleads her ADA and Rehabilitation

Act claims to address the flaws identified above. See Wanamaker v. Westport Bd. of Educ., 899

F. Supp. 2d 193, 211–12 (D. Conn. 2012) (dismissing claim with leave to amend complaint

where “plaintiff failed to allege that her transverse myelitis limit[ed] a major life activity and that


                                                   8
any impairment as a result of her transverse myelitis was not for a short period of time”).2

        IV.    FMLA Claim

        Pineda’s fourth and final claim is for violation of the Family and Medical Leave Act of

1993 (“FMLA”) for employment discrimination on the basis of leave for qualified medical or

family reasons. The Second Circuit recognizes two types of FMLA claims—“interference”

claims and “retaliation” claims. See Potenza v. City of New York, 365 F.3d 165, 168 (2d Cir.

2004) (per curiam). Pineda’s claim sounds in retaliation. (See ECF No. 2 at 8 (“I believe I was

retaliated against and wrongly terminated based upon . . . [my] use of FMLA.”).)

       To state a claim for FMLA retaliation, plaintiff “must plausibly allege that [s]he

exercised rights protected by the FMLA and that [s]he suffered an adverse employment action

under circumstances giving rise to an inference of retaliatory intent.” Fernandez v. Windmill

Distrib. Co., 159 F. Supp. 3d 351, 365 (S.D.N.Y. 2016), reconsideration denied, No. 12-CV-

1968, 2016 WL 4399325 (S.D.N.Y. Aug. 17, 2016). An adverse employment action in this

context is “any action by the employer that is likely to dissuade a reasonable worker in the

plaintiff’s position from exercising his legal rights.” Id. (citing Millea v. Metro–N.R. Co., 658

F.3d 154, 164 (2d Cir. 2011).)

       Pineda clearly pleads that she exercised rights protected by the FMLA, namely, by taking




       2
         Pineda’s employment discrimination claim should also specify whether Pineda was
otherwise qualified to perform the essential functions of her job as an associate producer, with or
without reasonable accommodations, and what adverse employment actions she believes ESPN
took against her because of her disability. In addition, her accommodations claim should specify
whether she could perform the essential functions of her job with reasonable accommodations,
what those accommodations are, and whether ESPN refused to make them.
                                                 9
FMLA leave in June 2015 following surgery. (ECF No. 2 at 9.)3 Pineda’s complaint sets forth

three actions that might qualify as “adverse employment actions.” First, Pineda alleges that her

boss refused to give her an extension of a deadline due to her surgery. (ECF No. 2 at 9–10, 15, ¶

11.) “[P]etty slights, minor annoyances, and simple lack of good manners will not give rise to

actionable retaliation claims,” and the lack of an extension of one of Pineda’s work assignment

does not rise to the level of an adverse employment action. Millea, 658 F.3d at 165 (internal

quotation marks omitted).      Second, Pineda alleges that she received a “Falling behind”

performance evaluation in October 2015, in part because of her missed assignment. (ECF No. at

15, ¶ 12.) Third and finally, Pineda alleges that she was terminated on April 11, 2016 for failing

to complete the PIP. (ECF No. 2 at 16, ¶ 19.) Both Pineda’s performance evaluation and

termination are sufficiently serious to rise to an “adverse employment action” on a retaliation

claim. Millea, 658 F.3d at 165 (noting that a “formal reprimand issued by an employer is not a

‘petty slight,’ ‘minor annoyance,’ or ‘trivial’ punishment”).

       Nonetheless, Pineda does not allege that facts giving rise to an inference that the adverse

employment action resulted from Pineda’s decision to exercise her FMLA rights. Pineda’s

evaluation occurred 4 months after Pineda took FMLA leave, and her termination occurred

almost 9 months after. See Fernandez, 159 F. Supp. 3d 351, 365 (S.D.N.Y. 2016) (holding that

two-month gap between return to work and termination insufficient to raise inference of

retaliatory intent where “Fernandez pleads no facts giving rise to retaliatory intent during that




       3 Pineda also alleges that she took maternity leave between October 2014 and February
2015, but does not allege that it was FMLA leave (as opposed to company leave) or that she
intended to take de facto FMLA leave. See McNamara v. Trinity Coll., No. 3:12CV363 JBA,
2013 WL 164221, at *4 (D. Conn. Jan. 15, 2013) (permitting FMLA retaliation claim where
                                                10
two month period, during which time Fernandez was permitted to work as usual”). Pineda does

not point to any other evidence of discriminatory intent under the FMLA. Rather, Pineda’s own

allegations suggest that both adverse actions occurred for non-discriminatory, performance-based

reasons. Specifically, Pineda’s CHRO affidavit states that she received a poor performance

review in part because she failed to meet an assignment deadline after her boss refused an

extension, not because she originally took FMLA leave for surgery, and further that she was

terminated because she failed to complete the PIP. (ECF No. 2 at 15, ¶ 12, 16, ¶ 16.) Neither

alleges “adverse employment action under circumstances giving rise to retaliatory intent” and

thus her FMLA claim is DISMISSED without prejudice. Pineda may replead her FMLA claim

in any amended complaint she files.

       Accordingly, Pineda’s Title VII sex discrimination, Rehabilitation Act, ADA, and FMLA

claims are DISMISSED without prejudice. These claims will be dismissed with prejudice within

30 days unless Pineda files an amended complaint that rectifies the defects identified herein.

Pineda’s Title VII claim for discrimination based on religion is DISMISSED with prejudice.

       Pineda’s Title VII claim for discrimination based on race, color, and national origin and

her Section 1981 claim may proceed. The Clerk shall verify the corporate addresses of the

defendants, mail a waiver of service of process request packet containing the complaint to them

at the confirmed addresses within twenty-one (21) days of this Order, and report to the court on

the status of the waiver request on the thirty-fifth (35) day after mailing. If the defendant fails to

return the waiver request, the Clerk shall make arrangements for in-person service by the U.S.

Marshals service, and the defendants shall be required to pay the costs of such service in



plaintiff plausibly alleged that he took de facto FMLA leave).
                                                  11
accordance with Fed. R. Civ. P. 4(d). Defendants shall file their response to the complaint, either

an answer or motion to dismiss, within thirty (30) days from the date the notice of lawsuit and

waiver of service of summons forms are mailed to him. If they choose to file an answer, they

shall admit or deny the allegations and respond to the cognizable claims recited above. They

may also include any and all additional defenses permitted by the Federal Rules.

       SO ORDERED this 23rd day of October 2018 at Hartford, Connecticut.

                                                    /s/
                                             Michael P. Shea
                                             United States District Judge




                                                12
